                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

ERNEST WILLIAM SINGLETON                                                                    Plaintiff

v.                                                             Civil Action No. 3:18-cv-P623-RGJ

UNITED STATES OF AMERICA                                                                  Defendant

                                            * * * * *

                                  MEMORANDUM OPINION

       Plaintiff Ernest William Singleton, an inmate at the Federal Correctional Institution

Elkton, filed the instant pro se action under the Federal Tort Claims Act. Defendant United

States of America filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) or,

in the alternative, a motion for summary judgment pursuant to Fed. R. Civ. P. 56 (DN 16).

Plaintiff failed to file a response to the motion. On August 6, 2019, the Court entered an Order

directing Plaintiff to file a response within 30 days. The Order warned Plaintiff that failure to

comply within the time allotted would result in dismissal of the action.

       More than 30 days have passed, and Plaintiff has failed to comply with the Court’s Order

or to otherwise take any action in this case. Upon filing the instant action, Plaintiff assumed the

responsibility to actively litigate his claims. Federal Rule of Civil Procedure 41(b) permits the

Court to dismiss the action “[i]f the plaintiff fails to prosecute or to comply with these rules or a

court order.” Although federal courts afford pro se litigants some leniency on matters that

require legal sophistication, such as formal pleading rules, the same policy does not support

leniency from court deadlines and other procedures readily understood by laypersons,

particularly where there is a pattern of delay or failure to pursue a case. See Jourdan v. Jabe,

951 F.2d 108, 110 (6th Cir. 1991). “[T]he lenient treatment of pro se litigants has limits. Where,
for example, a pro se litigant fails to comply with an easily understood court-imposed deadline,

there is no basis for treating that party more generously than a represented litigant.” Pilgrim v.

Littlefield, 92 F.3d 413, 416 (6th Cir. 1996) (citing Jourdan, 951 F.2d at 110). Courts have an

inherent power “acting on their own initiative, to clear their calendars of cases that have

remained dormant because of the inaction or dilatoriness of the parties seeking relief.” Link v.

Wabash R.R. Co., 370 U.S. 626, 630 (1962).

        Upon review, the Court finds that Plaintiff’s failure to comply with the Court’s prior

Order shows a failure to pursue his case. Therefore, by separate Order, the Court will dismiss

the instant action.

Date:    September 24, 2019




cc:    Plaintiff, pro se
A961.010




                                                2
